DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the provided".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-14 are rejected for the same reasons because they depend on claim 1.
Claim 1 recites the limitation "the 2D/3D registration", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-14 are rejected for the same reasons because they depend on claim 1.
Claims 1, 15, 17 recites the limitation "the specified".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-14 are rejected for the same reasons because they depend on claim 1.
Claims 2-5, 9 recites the limitation "the 3D data set".  There is insufficient antecedent basis for this limitation in the claim.  Claims 6-8 are rejected for the same reasons because they depend on claim 5.
Claim 3 recites the limitation "the generated".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the acquisition direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, 8-9 recites the limitation "the specified".  There is insufficient antecedent basis for this limitation in the claim.
The term “greatest uncertainty” in claim 1, 8, 15, 17 is a relative term which renders the claim indefinite. The term “greatest uncertainty” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-11 are rejected for the same reasons.
The term “degree of uncertainty” in claims 5, 7 is a relative term which renders the claim indefinite. The term “degree of uncertainty” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 6-8 are rejected for the same reasons because they depend on claim 5.
The term “spatial effect” in claim 9 is a relative term which renders the claim indefinite. The term “spatial effect” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “range of effect” in claim 12 is a relative term which renders the claim indefinite. The term “range of effect” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khamene et al (Pub. No.:  US 2009/0088632).
Regarding claims 1, 15-17, Khamene et al disclose a method for supporting a user, the method comprising: 
providing a three-dimensional (3D) data set that depicts a target object [see abstract, 0014, 0025-0028]; 
acquiring at least one two-dimensional (2D) image of the target object [see abstract, 0014]; 
automatically 2D/3D registering the at least one 2D image with the provided 3D data set [see] 
automatically specifying a spatial direction in which the 2D/3D registration exhibits greatest uncertainty [see 0013, 0027, 0030] by disclosing selecting one of the correspondences based on an uncertainty of the registration and guiding the catheter using the selected correspondence [see 0013];
automatically generating, as a function of the specified spatial direction and outputting a signal for supporting an alignment [see 0013, 0025-0032, 0034-0036] by disclosing using the 2D image and a Digital Subtraction Angiography (DSA) image which is aligned (e.g., a 2D/3D registration) with a 3D vessel model to generate alignment information [see 0026].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khamene et al (Pub. No.:  US 2009/0088632) in view of Rai et al (Pub. No.:  US 2012/0289825) 
Regarding claim 2, Khamene et al disclose automatically tracking a pose (which a position) of the endoscope (the catheter) in a coordinate system of the 2D image [see abstract, 0025-0028]


Nonetheless, Rai et al disclose generating at least one overlay image from at least one endoscope image of the target object, as recorded by the endoscope, and the 3D data set [see 0012, 0037, 0073, 0075]; 
outputting an indication to the user as the signal, the indication indicating how the user may change the alignment of the endoscope (the surgical device, see 0016), such that an acquisition direction of the endoscope extends along the specified spatial direction, such that a visualization error, caused by the uncertainty of the 2D/3D registration, is reduced in the overlay image [see 0081-0082] by disclosing length of surgical device appears as long as possible throughout the rotation of the C-arm along an arc and the arc can be depicted using visual cues [see 0081].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Khamene et al and Rai et al by generating at least one overlay image from at least one endoscope image of the target object, as recorded by the endoscope, and the 3D data set and outputting an indication to the user as the signal, the indication indicating how the user may change the alignment of the endoscope such that an acquisition direction of the endoscope extends along the specified spatial direction, such that a visualization error, caused by the uncertainty of the 2D/3D registration, is reduced in the overlay image; in order to increase accuracy. 

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Khamene et al (Pub. No.:  US 2009/0088632) in view of Rai et al (Pub. No.:  US 2012/0289825) as applied to claim 1 above and further in view of Zhao et al (Pub. No.:  US 2009/0088773)
Regarding claim 3, Khamene et al don’t disclose generating an overlay image from an endoscope image of the target object, as recorded by the endoscope, and the 3D data set
Nonetheless, Rai et al disclose automatically tracking a pose of the endoscope in a coordinate system of the 2D image [see 0016-0018, 0071, 0081] by disclosing once the reference mark is identified in 2D fluoroscopic image, its 3D pose can be estimated using 3D-2D pose estimation algorithm [see 0071] and disclose the surgical device is an endoscope or catheter [see 0016] and generating an overlay image from an endoscope image of the target object, as recorded by the endoscope, and the 3D data set [see 0012, 0037, 0073, 0075].
Khamene et al and Rai et al don’t disclose wherein an endoscope guided by a robot is used as the instrument, and generating a control signal for the robot as the signal; 
 using, by the robot, the generated control signal to automatically align the endoscope, such that the acquisition direction thereof extends along the specified spatial direction, such that a visualization error, caused by the uncertainty of the 2D/3D registration, is reduced in the overlay image
Nonetheless, Zhao et al disclose an endoscope guided by a robot is used as the instrument, and generating a control signal for the robot as the signal [see 0032, 0036] by disclosing a robotic surgical arm (e.g., the center robotic surgical arm 158C) may be used to support a stereo or three-dimensional surgical image capture device 101C such as a stereo endoscope [see 0032];
using, by the robot, the generated control signal to automatically align the endoscope, such that the acquisition direction thereof extends along the specified spatial direction, such that a visualization error, caused by the uncertainty of the 2D/3D registration, is reduced in the overlay image [see 0057, 0061] by disclosing the basic procedure in analysis-by-synthesis is to synthesize an image based on the model (geometry and texture) and the current pose (position/location and orientation) of a tool and then compare it against real images. The error between the real and synthesized images is the driving force for better estimation of tool pose [see 0057, 0061] and the uncertainty (standard deviations) of the X/Y/Z estimate of a 3D point is proportional to the uncertainty of image matching, the inverse of image resolution, and the square of the true value of X/Y/Z [see 0180].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Khamene et al, Rai et al and Zhao et al by using by the robot, the generated control signal to automatically align the endoscope, such that the acquisition direction thereof extends along the specified spatial direction, such that a visualization error, caused by the uncertainty of the 2D/3D registration, is reduced in the overlay image; to better determine when to insert one or more members of the instrument to achieve the best shape, maintain a sufficiently large distance away from the lumen wall, and/or enable the instrument to move in the lumen with minimal resistance [see 0114, Zhao et al].

Regarding claims 4-8, Khamene et al don’t disclose generating an overlay image from an endoscope image of the target object, as recorded by the endoscope, and the 3D data set.
Nonetheless, Rai et al disclose automatically tracking a pose of the endoscope in a coordinate system of the 2D image [see 0016-0018, 0071, 0081] by disclosing once the reference mark is identified in 2D fluoroscopic image, its 3D pose can be estimated using 3D-2D pose estimation algorithm [see 0071] and disclose the surgical device is an endoscope or catheter [see 0016] and generating an overlay image from an endoscope image of the target object, as recorded by the endoscope, and the 3D data set [see 0012, 0037, 0073, 0075].
Khamene et al don’t disclose and Rai et al don’t disclose generating a control signal for an imaging modality that is used to record the 2D image as the signal.
Nonetheless, Zhao et al disclose generating a control signal for an imaging modality that is used to record the 2D image as the signal [see 0193-0195] by disclosing tool tracking may be used to provide automated camera control and guidance to maintain a robotic instrument in the field of view. Tool tracking can also be used to assist the surgeon to move the robotic instrument to reach a tumor either automatically or with a surgeon's assistance [see 0193] and tool tracking can be used to align different image modalities together [see 0195] and automatically aligning a recording direction of the imaging modality along an acquisition direction of the endoscope, such that a visualization error, caused by the uncertainty of the 2D/3D registration, is reduced in the overlay image [see 0057, 0061] by disclosing the basic procedure in analysis-by-synthesis is to synthesize an image based on the model (geometry and texture) and the current pose (position/location and orientation) of a tool and then compare it against real images. The error between the real and synthesized images is the driving force for better estimation of tool pose [see 0057, 0061] and the uncertainty (standard deviations) of the X/Y/Z estimate of a 3D point is proportional to the uncertainty of image matching, the inverse of image resolution, and the square of the true value of X/Y/Z [see 0180].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Khamene et al, Rai et al and Zhao et al by generating an overlay image from an endoscope image of the target object, as recorded by the endoscope, and the 3D data set; generating a control signal for an imaging modality that is used to record the 2D image as the signal and automatically aligning a recording direction of the imaging modality along an acquisition direction of the endoscope, such that a visualization error, caused by the uncertainty of the 2D/3D registration, is reduced in the overlay image; to better determine when to insert one or more members of the instrument to achieve the best shape, maintain a sufficiently large distance away from the lumen wall, and/or enable the instrument to move in the lumen with minimal resistance [see 0114, Zhao et al] and to enhance guidance during interventions.

Regarding claim 9, Khamene et al and Rai et al don’t disclose wherein a stereo endoscope is used as the instrument, and wherein the method further comprises:
automatically tracking a pose of the stereo endoscope in a coordinate system of the 2D image;
generating an overlay image from a stereoscopic endoscope image of the target object, as recorded by the stereo endoscope, and the 3D data set; 
generating a spatial effect in the specified spatial direction in the overlay image using a vergence or parallax between a left-hand part-image and a right-hand part-image of the stereoscopic endoscope image.
Nonetheless, Zhao et al disclose automatically tracking a pose of the stereo endoscope in a coordinate system of the 2D image [see 0021, 0058, 0074];
generating an overlay image from a stereoscopic endoscope image of the target object, as recorded by the stereo endoscope, and the 3D data set [see 0058];
generating a spatial effect in the specified spatial direction in the overlay image using a vergence or parallax between a left-hand part-image and a right-hand part-image of the stereoscopic endoscope image [see 0216-0218].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Khamene et al, Rai et al and Zhao et al by generating a spatial effect in the specified spatial direction in the overlay image using a vergence or parallax between a left-hand part-image and a right-hand part-image of the stereoscopic endoscope image; to enhance guidance during interventions and The goal of the tool tracking stage 606 is to dynamically update the absolute pose (location and orientation) of a moving robotic instrument [see 0075, Zhao et al].

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khamene et al (Pub. No.:  US 2009/0088632) in view of Mucha (Pub. No.:  US 2012/0165655) discloses
Regarding claims 10-11 Khamene et al don’t disclose wherein a path along which the instrument is to be guided to reach a predetermined target is automatically specified and output as the signal, taking into consideration the uncertainty of the 2D/3D registration and wherein a preferred direction of an effect of the instrument is taken into consideration for the purpose of specifying the path.
Nonetheless, Mucha discloses wherein a path along which the instrument is to be guided to reach a predetermined target is automatically specified and output as the signal, taking into consideration the uncertainty of the 2D/3D registration and wherein a preferred direction of an effect of the instrument is taken into consideration for the purpose of specifying the path [see 0052, 0057].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Khamene et al and Mucha by having a path along which the instrument is to be guided to reach a predetermined target is automatically specified and output as the signal, taking into consideration the uncertainty of the 2D/3D registration and wherein a preferred direction of an effect of the instrument is taken into consideration for the purpose of specifying the path; to enhance guidance during interventions.

Regarding claim 12, Khamene et al don’t disclose wherein the instrument is represented in the overlay image, and wherein as or by the signal, the representation of the instrument, a range of effect of the instrument, or a combination thereof in the overlay image is broadened in a spatially anisotropic manner as a function of the respective local uncertainty of the 2D/3D registration.
Nonetheless, Mucha discloses the instrument is represented in the overlay image, and wherein as or by the signal, the representation of the instrument, a range of effect of the instrument, or a combination thereof in the overlay image is broadened in a spatially anisotropic manner as a function of the respective local uncertainty of the 2D/3D registration [see 0035].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Khamene et al and Mucha by having the instrument is represented in the overlay image, and wherein as or by the signal, the representation of the instrument, a range of effect of the instrument, or a combination thereof in the overlay image is broadened in a spatially anisotropic manner as a function of the respective local uncertainty of the 2D/3D registration; to decide on the basis of this monitor presentation how precisely or less precisely the instrument is arranged in this moment in the space [see 0035, Mucha].

Regarding claim 13, Khamene et al don’t disclose automatically specifying, as a function of the direction-dependent uncertainty of the 2D/3D registration, at least one deployment point of the instrument, wherein a corresponding indication is output as the signal.
Nonetheless, Mucha discloses automatically specifying, as a function of the direction-dependent uncertainty of the 2D/3D registration, at least one deployment point of the instrument, wherein a corresponding indication is output as the signal [see 0016].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Khamene et al and Mucha by automatically specifying, as a function of the direction-dependent uncertainty of the 2D/3D registration, at least one deployment point of the instrument, wherein a corresponding indication is output as the signal; to enhance guidance during interventions.

Regarding claim 14, Khamene et al don’t disclose automatically acquiring a respectively current alignment of the instrument and automatically calculating a probability that a predetermined target is reached by the instrument in the acquired alignment as a function of the acquired alignment of the instrument and the uncertainty of the 2D/3D registration and outputting the calculated probability as the signal.
Nonetheless, Mucha discloses automatically acquiring a respectively current alignment of the instrument [see 0044-0045] and automatically calculating a probability (plausibility value) that a predetermined target is reached by the instrument in the acquired alignment as a function of the acquired alignment of the instrument and the uncertainty of the 2D/3D registration and outputting the calculated probability (plausibility value) as the signal [see 0057, 0013-0015].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Khamene et al and Mucha by automatically calculating a probability that a predetermined target is reached by the instrument in the acquired alignment as a function of the acquired alignment of the instrument and the uncertainty of the 2D/3D registration and outputting the calculated probability as the signal; to enhance guidance during interventions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793